Citation Nr: 1432112	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-23 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) benefits in the amount of $37,915.17, to include whether the waiver request was timely filed. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1968 to August 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an March 2011 decision of the Committee on Waivers and Compromises (COWC) of the Milwaukee VA Pension Center in Milwaukee, Wisconsin.

For reasons discussed below, the issue of entitlement to a waiver of recovery of an overpayment of pension benefits in the amount of $37, 915.17, is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. The Veteran received overpayment of benefits in the amount of $37,915.17. 
 
2. Notice of the indebtedness and right to request a waiver was sent to the Veteran at an incorrect address.
 
3. The Debt Management Center again notified the Veteran of his indebtedness to VA in October 2010 (albeit without proper notice of the right to request a waiver).  
 
4. The Veteran's request for a waiver of the overpayment was received in March 2011, within 180 days after notice of the indebtedness from the Debt Management Center was received.


CONCLUSION OF LAW

A timely request for waiver of recovery of overpayment of benefits in the amount of $37,915.17 was filed by the Veteran.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2010).  However, the VCAA does not apply to waiver claims.  In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA). 

Although the VCAA is not applicable to this appeal, there are still due process requirements that VA must comply with in seeking to collect the debt.  The statute pertaining to waiver claims, 38 U.S.C.A. § 5302, contains its own notice provisions. This statute requires that a payee be notified of his right to apply for a waiver, and a description of the procedures for submitting the application.  38 U.S.C.A. § 5302(a) (2013).  In addition, by regulation, it is required that, when a debt results from an individual's participation in a benefits program, the individual must be informed of the exact amount of the debt, and the collection methods to be employed.  38 C.F.R. § 1.911(d) (2013).  The individual must also be notified of his rights and remedies; specifically, that he may informally dispute the debt, or the amount of the debt; that he may request a waiver; that he may request a hearing; and that he may appeal the underlying debt.  38 C.F.R. § 1.911(b),(c) (2013).  This information was provided to the Veteran in a September 2007 letter.  The claimant must also be provided notice of the reasons for the debt.  38 C.F.R. § 1.911(d) (2013).  This was accomplished in the June 2011 statement of the case (SOC). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the claim.  The Board finds that the evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II. Timeliness of Waiver Application

An applicant has 180 days from the date of notification of an indebtedness to request relief from recovery of overpayment of benefits.  38 U.S.C.A. § 5302(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 1.963(b), 3.1(q) (2013).  The 180 day period can be extended if the individual requesting a waiver demonstrates that there was a delay in the receipt of the notice as a result of an error by VA or the postal authorities or due to other circumstances beyond his control.  If the requester substantiates a delay, the 180 day period shall be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. §§ 1.963(b) , 3.1(q) (2013).

On September 8, 2007, the Debt Management Center (DMC), sent notice to the Veteran that he had received an overpayment in the amount of $37,915.17.  He was also informed that he had the right to dispute the amount of the debt or request a waiver of recovery of the indebtedness within 180 days.  A request for a waiver of the overpayment was received on March 8, 2011, more than three years after the notification letter.  In March 2011, the COWC denied the Veteran's waiver of recovery because he had not submitted a waiver request within 180 days.  

The Veteran claims that there were extenuating circumstances that contributed to his lateness in filing his waiver request.  Specifically, he states that he was incarcerated until 2010 and that VA sent mail to his former home address, instead of to his prison's address.  He also claims that he was frequently transferred to other correctional centers during his incarceration, which contributed to the delay in receiving notice of his indebtedness. 

There is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  To rebut the presumption, the Veteran, not VA, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309 . Absent such clear evidence, timely delivery is assumed.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

In connection with the presumption of regularity, the Court has held that VA may rely on the "last known address" shown of record, see Thompson v. Brown, 8 Vet. App. 169, 175 (1995), and that the burden is on the appellant to keep VA apprised of his or her whereabouts.  See Hyson v. Brown, 5 Vet. App. 262 (1993).

On a May 2005 "Report of Contact," the RO was notified that the Veteran was incarcerated for a felony and was located at a correctional facility in Winnfield, Louisiana.  Thereafter, the RO sent a letter to the Veteran at the correctional facility in Winnfield, to inform him that his VA compensation benefits were being reduced.  The RO continued to send the Veteran mail at various correctional facilities in Louisiana until October 2010.  Specifically, on September 6, 2007, merely two days before the DMC sent its notification letter; the VA mailed another letter to the Veteran at his prison's address to inform him of his apportionment claim.  

However, despite VA's regular practice of sending mail to the Veteran's prison's address, the DMC sent the September 8, 2007 debt/waiver rights notification letter to his home address, not to the correctional facility where he was located.  VA's use of an incorrect outdated address constitutes the "clear evidence" needed to rebut the presumption of regularity that notice was sent to the claimant's "last known address" of record.  Fluker v. Brown, 5 Vet. App. 296, 298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993).  As stated above, VA had regularly sent mail to the Veteran at his prison's address since 2005.  Therefore, the Board finds that there is no evidence of error on the part of the Veteran in regards to his waiver request and that he did not receive notice of his debt from VA in a timely manner due to circumstances that were beyond his control.

Since the Veteran has demonstrated that there was a delay in the receipt of the notice, a 180-day period must be computed from the date of actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b)(2).  According to the record, the Veteran was notified of his indebtedness by the VA Debt Management Center on October 20, 2010 in correspondence from the DMC.  His waiver request was received by the DMC on March 2011.  The Board finds that the March 2011 waiver request is timely with respect to the October 20, 2010 notification of indebtedness; and, to the limited extent of the timeliness of the request for a waiver, the appeal is granted.  The merits of the waiver request will be further addressed in the Remand, below.


ORDER

The appeal regarding the timeliness of the Veteran's request for a waiver of recovery of overpayment for benefits in the amount of $37,915.17 is granted.  


REMAND

As the Board has found that the Veteran's request for a waiver of overpayment was timely, the merits of the waiver request must be referred to the Committee on Waivers and Compromises for adjudication on the merits of the request.

Accordingly, the case is REMANDED for the following action:

1. Refer the matter of a waiver of recovery of overpayment for benefits in the amount of $37,915.17 to the Committee on Waivers and Compromises for a decision on the merits of the waiver request, that request having been determined by the Board to be timely.  

2. If the benefit sought on appeal is not granted, the Veteran should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


